          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 1 of 19



                                     UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                )
 In re:                                                         )   Chapter 11
                                                                )
 SEADRILL LIMITED, et al.,1                                     )   Case No. 21-30427 (DRJ)
                                                                )
                                Debtors.                        )
                                                                )   (Jointly Administered)
                                                                )

  SECOND MONTHLY FEE STATEMENT OF CRAVATH, SWAINE & MOORE LLP FOR
 COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES AS COUNSEL
 TO THE DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD FROM MARCH 1,
                      2021 THROUGH MARCH 31, 2021


 Name of Applicant:                                   Cravath, Swaine & Moore LLP

 Applicant’s Role in Case:                            Conflicts Counsel to the Debtors and Debtors-in-
                                                      Possession

 Date Order of Employment Signed:                     April 5, 2021 [Docket No. 296]; effective as of the
                                                      Petition Date (February 10, 2021)

                                                              Beginning of Period                  End of Period
 Time period covered by this statement:
                                                                    March 1, 2021                 March 31, 2021
                                   Summary of Total Fees and Expenses Requested:
                                                      $223,454.00
 Total fees requested in this statement:
                                                      (80% of $279,317.50)

 Total expenses requested in this                     $973.73
 statement:

 Total fees and expenses requested in this            $224,427.73
 statement:

                                        Summary of Attorney Fees Requested:




      1
       A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at http://cases.primeclerk.com/SeadrillLimited. The location of Debtor Seadrill Americas,
Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 11025 Equity Drive,
Suite 150, Houston, Texas 77041.


                                                          1
[[DMS:5618890v5:04/15/2021-06:23 PM]]
            Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 2 of 19




 Total attorney fees requested in this
                                                          $275,619.50
 statement:

 Total actual attorney hours covered by
                                                          216.70
 this statement:

 Average hourly rate for attorneys:                       $1,271.89

                                        Summary of Paraprofessional Fees Requested:

 Total paraprofessional fees requested in
                                                          $3,698.00
 this statement

 Total actual paraprofessional hours
                                                          10.40
 covered by this statement

 Average hourly rate for
                                                          $355.58
 paraprofessionals:



            Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), rule 2016-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern

District of Texas (the “Local Rules”), the Order Authorizing the Employment and Retention of Cravath,

Swaine & Moore LLP as Conflicts Counsel for the Debtors and Debtors-in-Possession Effective as of the

Petition Date, dated May 26, 2020 [Docket No. 296] (the “Retention Order”), and the Order (I) Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Professionals, and (II) Granting

Related Relief [Docket No. 304] (the “Interim Compensation Order”), Cravath, Swaine & Moore LLP

(“Cravath”), conflicts counsel for the above-captioned debtors and debtors in possession (collectively, the

“Debtors”), hereby submits this second monthly fee statement (this “Fee Statement”).2 Specifically,

Cravath seeks (i) compensation in the amount of $223,454.00, which is equal to 80% of the total amount

of reasonable compensation for actual, necessary legal services that Cravath incurred in connection with




      2
          The period from March 1, 2021, through and including March 31, 2021, is referred to herein as the “Fee Period.”


                                                             2
[[DMS:5618890v5:04/15/2021-06:23 PM]]
          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 3 of 19



such services during the Fee Period (i.e., $279,317.50) and (ii) reimbursement for the actual and necessary

expenses that Cravath incurred in the amount of $973.73 during the Fee Period.

                          Itemization of Services Rendered and Disbursements Incurred

          1.         Attached hereto as Exhibit A is a schedule of the number of hours expended and fees

incurred (on an aggregate basis) by Cravath partners, associates and paraprofessionals during the Fee Period

with respect to each of the project categories Cravath established in accordance with its internal billing

procedures. As reflected in Exhibit A, Cravath incurred $279,317.50 in fees during the Fee Period.

Pursuant to this Fee Statement, Cravath seeks reimbursement for 80% of such fees ($223,454.00 in the

aggregate).

          2.         Attached hereto as Exhibit B is a schedule of Cravath professionals and paraprofessionals,

including the standard hourly rate for each attorney and paraprofessional who rendered services to the

Debtors in connection with these chapter 11 cases during the Fee Period and the title, hourly rate, aggregate

hours worked and the amount of fees earned by each professional or paraprofessional. Attorneys and

paraprofessionals of Cravath have expended a total of 227.10 hours in connection with these chapter 11

cases during the Fee Period.

          3.         Attached hereto as Exhibit C is a schedule for the Fee Period, setting forth the total amount

of reimbursement sought with respect to each category of expenses for which Cravath is seeking

reimbursement in this Fee Statement. These disbursements comprise the requested sum for Cravath’s out-

of-pocket expenses.

          4.         Attached hereto as Exhibit D are the time records of Cravath, which provide a daily

summary of the time spent by each Cravath professional during the Fee Period and an itemization of

expenses by project category.

                                                       Notice

          5.         The Debtors will provide notice of this Fee Statement in accordance with the Interim

Compensation Order. The Debtors submit that no other or further notice be given.




                                                          3
[[DMS:5618890v5:04/15/2021-06:23 PM]]
          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 4 of 19



          WHEREFORE, Cravath, in connection with services rendered on behalf of the Debtors,

respectfully requests (i) compensation in the amount of $223,454.00, which is equal to 80% of the total

amount of compensation sought for reasonable and necessary legal services that Cravath rendered to the

Debtors (i.e., $279,317.50) and (ii) $973.73 for actual and necessary costs and expenses. Therefore, the

total fees and expenses requested by Cravath in this statement are $224,427.73.


 Dated: April 15, 2021                                  /s/ Paul H. Zumbro
                                                        CRAVATH, SWAINE & MOORE LLP
                                                        825 Eighth Avenue
                                                        New York, New York 10019
                                                        Telephone: (212) 474-1000
                                                        Facsimile: (212) 474-2000



                                                        Conflicts Counsel for the Debtors and Debtors-in-
                                                        Possession




                                                    4
[[DMS:5618890v5:04/15/2021-06:23 PM]]
          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 5 of 19



                                                      Exhibit A

                                 Statement of Fees and Expenses By Project Category

 TASK
                               PROJECT CATEGORY / DESCRIPTION                    HOURS         AMOUNT
 CODE
 CONF                Conflicts Counsel Matters                                        216.60   $268,365.00

 CRAV                Retention and Fee Applications                                    10.50    $10,952.50

 TOTAL:                                                                               227.10   $279,317.50




[[DMS:5618890v5:04/15/2021-06:23 PM]]
                      Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 6 of 19



                                                                          Exhibit B

                                                    Attorneys’ and Paraprofessionals’ Information

                                   POSITION                                                              TOTAL
   PROFESSIONAL                                                                   YEAR       HOURLY                TOTAL
                                  WITH THE DEPARTMENT                                                    HOURS
     PERSON:                                                                    ADMITTED      RATE              COMPENSATION
                                  APPLICANT                                                              BILLED
Zobitz, George E.                       Partner              Financial                1996   $1,795.00    29.60       $53,132.00
                                                          Restructuring &
                                                          Reorganization
Zumbro, Paul H.                         Partner              Financial                1998   $1,795.00    45.70       $82,031.50
                                                          Restructuring &
                                                          Reorganization
Moskowitz, Lauren A.                    Partner              Litigation               2006   $1,665.00    17.80       $29,459.00

Hawkins, Salah M.                     Associate              Litigation               2016   $1,015.00    57.50       $58,362.50

Gerten, Alexander                     Associate              Financial                2017   $985.00      26.50       $26,102.50
                                                          Restructuring &
                                                          Reorganization
King, Harold C.                       Associate              Financial                2020   $830.00      1.20          $996.00
                                                          Restructuring &
                                                          Reorganization
Brown, Conner J.                      Associate              Financial                N/A    $665.00      38.40       $25,536.00
                                                          Restructuring &
                                                          Reorganization
Total for Attorneys:                                                                                     216.70      $275,619.50



                                   POSITION                                                              TOTAL
PARAPROFESSIONAL                                                                  YEAR       HOURLY                TOTAL
                                  WITH THE DEPARTMENT                                                    HOURS
     PERSON:                                                                    ADMITTED      RATE              COMPENSATION
                                  APPLICANT                                                              BILLED
Greenfield, Robert                    Litigation         Litigation Support           N/A    $355.00      9.80         $1,668.50
                                      Paralegal
                                      Specialist
Severini, Roberto                     Lit Tech              Technology                N/A    $405.00      0.20
                                                                                                                         $81.00
                                      Support 1          Litigation Support
Yepes, Favio Cesar                     Senior            Litigation Support           N/A    $345.00      0.40          $138.00
                                      Litigation
                                      Paralegal
Total for Paraprofessionals:                                                                              10.40        $3,698.00
Total Fees Requested                                                                                     227.10      $279,317.50




            [[DMS:5618890v5:04/15/2021-06:23 PM]]
          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 7 of 19



                                                       Exhibit C

                                         Summary of Expenses for the Fee Period

 Expense Categories                                                               Amount
 Legal Research Database Expense (e.g., Westlaw and Lexis Nexis)                  $973.73




[[DMS:5537186v2:10/30/2020--11:29 AM]]
[[DMS:5618890v5:04/15/2021-06:23 PM]]
          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 8 of 19



                                                      Exhibit D

                              Detailed Description of Time Records for the Fee Period

LEGAL SERVICES RENDERED
  Date          Timekeeper                  Description                                    Hours   Amount
  CONF - Conflicts Counsel Matters
  03/01/21 Moskowitz, Lauren A.             Attention to strategy re administrative         0.50    827.50
                                            expense motion.
  03/01/21 Moskowitz, Lauren A.             Attention to strategy re lien filings.          0.50    827.50
  03/01/21 Moskowitz, Lauren A.             Attention to strategy re dispute resolution.    0.50    827.50
  03/01/21 Moskowitz, Lauren A.             Attention to calls re motion, dispute           1.00   1,655.00
                                            strategy.
  03/01/21 Zobitz, George E.                Internal call regarding strategy regarding      0.60   1,077.00
                                            lien dispute and admin expense disputes.
  03/01/21 Zobitz, George E.                Call with client regarding lien dispute and     1.00   1,795.00
                                            admin expense disputes.
  03/01/21 Zobitz, George E.                Follow-up call regarding regarding lien         0.80   1,436.00
                                            dispute and admin expense disputes.
  03/01/21 Zobitz, George E.                Emails regarding lien dispute and admin         0.20    359.00
                                            expense disputes.
  03/01/21 Zumbro, Paul H.                  Call with SheppardMullin                        1.00   1,795.00
  03/01/21 Zumbro, Paul H.                  Attention to issues related to                  1.00   1,795.00
                                            administrative expense motion
  03/01/21 Zumbro, Paul H.                  Attention to LOWLA lien filing                  1.00   1,795.00
  03/01/21 Brown, Conner J.                 Discuss with P. Zumbro, J. Zobitz, L.           1.00    665.00
                                            Moskowitz, S. Hawkins, A. Gerten, re
                                            strategy for handling contested matter for
                                            Seadrill.
  03/01/21 Gerten, Alexander                Attend call as to process for resolving         1.20   1,182.00
                                            dispute with SDLP.
  03/01/21 Hawkins, Salah M.                Call with P.Zumbro and others to                1.80   1,827.00
                                            strategize on resolution of payment
                                            issues and call with client regarding
                                            same.
  03/01/21 Hawkins, Salah M.                Correspond with co-counsel regarding            0.60    609.00
                                            LOWLA Liens filing.
  03/02/21 Moskowitz, Lauren A.             Attention to strategy re administrative         0.40    662.00
                                            expense motion.
  03/02/21 Moskowitz, Lauren A.             Attention to strategy re dispute resolution.    0.40    662.00
  03/02/21 Zobitz, George E.                Emails regarding status of hearing.             0.30    538.50
  03/02/21 Zobitz, George E.                Emails regarding meet and confer.               0.40    718.00


                                                           1
[[DMS:5618890v5:04/15/2021-06:23 PM]]
          Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 9 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/02/21 Zumbro, Paul H.              Attention to LOWLA lien objection issues        0.80   1,436.00
  03/02/21 Gerten, Alexander            Attention to correspondence as to status        0.20    197.00
                                        conference.
  03/02/21 Hawkins, Salah M.            Conduct research and draft summary              2.40   2,436.00
                                        regarding differences between contested
                                        matter and adversary proceeding
                                        procedures.
  03/03/21 Moskowitz, Lauren A.         Attention to strategy re administrative         2.00   3,310.00
                                        expense motion.
  03/03/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    2.00   3,310.00
  03/03/21 Zobitz, George E.            Internal call in prep for meet and confer.      0.20    359.00
  03/03/21 Zobitz, George E.            Reviewed list from SheppardMullin.              0.30    538.50
  03/03/21 Zobitz, George E.            Meet and confer with SheppardMullin.            1.20   2,154.00
  03/03/21 Zobitz, George E.            Call with SheppardMullin regarding West         1.10   1,974.50
                                        Capella issue.
  03/03/21 Zobitz, George E.            Internal call regarding strategy with           0.40    718.00
                                        SDLP/TLB.
  03/03/21 Zobitz, George E.            Emails regarding SDLP/TLB.                      0.20    359.00
  03/03/21 Zumbro, Paul H.              Review scheduling proposal from                 1.30   2,333.50
                                        SheppardMullin
  03/03/21 Zumbro, Paul H.              Meet and confer with SheppardMullin             1.20   2,154.00
  03/03/21 Zumbro, Paul H.              Call with SheppardMullin re certain issues      1.10   1,974.50
  03/03/21 Gerten, Alexander            Attend internal preparatory call in             0.30    295.50
                                        advance of call as to status conference.
  03/03/21 Gerten, Alexander            Attend call as to status conference with        0.70    689.50
                                        Sheppard Mullin.
  03/03/21 Hawkins, Salah M.            Meet and confer with Seadrill Partners’         1.70   1,725.50
                                        counsel regarding procedure for resolving
                                        payment and monies owed disputes
                                        between the parties.
  03/03/21 Hawkins, Salah M.            Prepare for meet and confer with Seadrill       0.40    406.00
                                        Partners’ counsel.
  03/04/21 Moskowitz, Lauren A.         Attention to strategy re administrative         1.50   2,482.50
                                        expense motion.
  03/04/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    1.50   2,482.50
  03/04/21 Zobitz, George E.            Call with company regarding strategy.           0.90   1,615.50
  03/04/21 Zobitz, George E.            Attention to research regarding set off.        0.70   1,256.50
  03/04/21 Zobitz, George E.            Internal calls regarding strategy.              0.80   1,436.00
  03/04/21 Zobitz, George E.            Call with K&E regarding strategy.               0.80   1,436.00


                                                      2
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 10 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/04/21 Zumbro, Paul H.              Call with K&E                                   0.80   1,436.00
  03/04/21 Zumbro, Paul H.              Call with Seadrill                              0.90   1,615.50
  03/04/21 Zumbro, Paul H.              Attention to follow up matters                  0.80   1,436.00
  03/04/21 Zumbro, Paul H.              Attention to follow up matters with             0.80   1,436.00
                                        SheppardMullin
  03/04/21 Zumbro, Paul H.              Attention to matters regarding potential        0.20    359.00
                                        motion
  03/04/21 Zumbro, Paul H.              Call with K&E                                   0.90   1,615.50
  03/04/21 Brown, Conner J.              Conduct research re issues implicated by       1.60   1,064.00
                                        "dueling debtor" situation.
  03/04/21 Brown, Conner J.             Discuss with S. Hawkins, A. Gerten, and         0.60    399.00
                                        Haynes and Boone team re next steps in
                                        motion relating to the MSAs.
  03/04/21 Brown, Conner J.              Discuss with P. Zumbro, J. Zobitz, L.          0.90    598.50
                                        Moskowitz, S. Hawkins, A. Gerten, re
                                        strategy and scheduling conference.
  03/04/21 Gerten, Alexander            Call with Haynes and Boone to discuss           0.50    492.50
                                        procedural and strategic matters.
  03/04/21 Gerten, Alexander            Internal meeting as to next steps on            0.50    492.50
                                        disputes with SDLP.
  03/04/21 Hawkins, Salah M.            Draft motion concerning payment and             4.70   4,770.50
                                        monies owed disputes (3.6); Internal call
                                        with P. Zumbro and others regarding
                                        same (1.1).
  03/04/21 Hawkins, Salah M.            Draft chart of key issues between               3.20   3,248.00
                                        Partners and Limited regarding payments
                                        and monies owed and tasks that will need
                                        to be completed in litigating such issues.
  03/04/21 Hawkins, Salah M.            Call with client regarding procedure for        0.60    609.00
                                        resolving payment and monies owed
                                        disputes between the parties and prepare
                                        for same.
  03/05/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.10    165.50
                                        expense motion.
  03/05/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.20    331.00
  03/05/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.20    331.00
  03/05/21 Zumbro, Paul H.              Attention to status of TLB issues               0.50    897.50
  03/05/21 Zumbro, Paul H.              Calls re: TLB issues                            0.50    897.50
  03/05/21 Brown, Conner J.             Conduct research re issues implicated by        2.10   1,396.50
                                        dueling debtor scenario and confer with
                                        S. Hawkins.


                                                        3
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 11 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/05/21 Hawkins, Salah M.            Draft motion concerning payment and             7.60   7,714.00
                                        monies owed disputes.
  03/05/21 Hawkins, Salah M.            Coordinate filing of pro hac vice               0.50    507.50
                                        application in Seadrill Limited cases.
  03/05/21 Yepes, Favio Cesar           Attention in auditing an e Binder               0.40    138.00
  03/05/21 Greenfield, Robert            Attention to preparation and revisions for     3.90   1,384.50
                                        e-binder and hyperlinked index for draft
                                        motion relating to the MSAs with
                                        substitution of precedent motion.
  03/07/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.30    496.50
                                        expense motion.
  03/07/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.30    496.50
  03/07/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.40    662.00
  03/07/21 Zobitz, George E.             Reviewed and revised motion relating to        1.40   2,513.00
                                        the MSAs.
  03/07/21 Zumbro, Paul H.              Attention to motion relating to the MSAs        1.30   2,333.50
  03/07/21 Brown, Conner J.             Assist S. Hawkins with drafting the             0.90    598.50
                                        Seadrill Limited motion relating to the
                                        MSAs.
  03/07/21 Gerten, Alexander            Review draft motion relating to the             0.50    492.50
                                        MSAs.
  03/07/21 Hawkins, Salah M.            Revise motion concerning payment and            2.80   2,842.00
                                        monies owed disputes.
  03/08/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.30    496.50
                                        expense motion.
  03/08/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.30    496.50
  03/08/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.40    662.00
  03/08/21 Zobitz, George E.            Call regarding strategy.                        0.40    718.00
  03/08/21 Zobitz, George E.            Call regarding revised motion.                  0.40    718.00
  03/08/21 Zobitz, George E.            Reviewed revised motion.                        0.30    538.50
  03/08/21 Zumbro, Paul H.              Attention to MSA related matters.               1.50   2,692.50
  03/08/21 Zumbro, Paul H.              Call with SheppardMullin                        1.40   2,513.00
  03/08/21 Brown, Conner J.              Discuss with P. Zumbro, J. Zobitz, L.          0.50    332.50
                                        Moskowitz, S. Hawkins, A. Gerten, re
                                        motion relating to the MSAs updating
                                        application for administrative expenses
                                        strategy.
  03/08/21 Brown, Conner J.              Update proposed order and De Souza             1.50    997.50
                                        declaration for application for payment of
                                        administrative expenses.


                                                      4
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 12 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/08/21 Brown, Conner J.              Assist A. Gerten and S. Hawkins with           0.90    598.50
                                        updates to the Application for Payment of
                                        Administrative Expenses and the motion
                                        relating to the MSAs.
  03/08/21 Gerten, Alexander            Review and edit application for                 2.40   2,364.00
                                        administrative expenses.
  03/08/21 Gerten, Alexander             Discuss strategy related to motion             0.60    591.00
                                        concerning the MSAs.
  03/08/21 Hawkins, Salah M.            Call with P. Zumbro and others regarding        0.60    609.00
                                        motion concerning payment and monies
                                        owed disputes.
  03/08/21 Hawkins, Salah M.            Revise motion concerning payment and            5.70   5,785.50
                                        monies owed disputes.
  03/09/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.10    165.50
                                        expense motion.
  03/09/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.10    165.50
  03/09/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.10    165.50
  03/09/21 Moskowitz, Lauren A.         Attention to court hearing in Seadrill          0.70   1,158.50
                                        Limited cases.
  03/09/21 Zobitz, George E.            Reviewed settlement term sheet.                 0.50    897.50
  03/09/21 Zobitz, George E.            Reviewed revised admin expense motion.          0.80   1,436.00
  03/09/21 Zobitz, George E.            Reviewed revised motion relating to the         0.80   1,436.00
                                        MSAs.
  03/09/21 Zumbro, Paul H.              Attention motion relating to the MSAs           1.00   1,795.00
                                        and related matters.
  03/09/21 Zumbro, Paul H.              Attention to settlement term sheet              0.50    897.50
  03/09/21 Brown, Conner J.             Update Application for Payment of               0.60    399.00
                                        Administrative Expenses with comments
                                        from J. Zobitz.
  03/09/21 Gerten, Alexander            Edit administrative expense application.        0.70    689.50
  03/09/21 Hawkins, Salah M.            Revise motion concerning payment and            3.60   3,654.00
                                        monies owed disputes.
  03/09/21 Severini, Roberto            Attention to the request to grant               0.20     81.00
                                        attorneys/paralegals access to shared
                                        network folder at the request of C. Brown.
  03/11/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.20    331.00
                                        expense motion/dispute resolution/MSAs.
  03/11/21 Zobitz, George E.             Reviewed comments to motion relating           0.50    897.50
                                        to the MSAs.




                                                      5
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 13 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/11/21 Zumbro, Paul H.               Attention to SDLP exclusivity extension        0.70   1,256.50
                                        motion and related matters, including
                                        comments to the motion relating to the
                                        MSAs
  03/11/21 Gerten, Alexander            Correspondence as to motions to                 0.50    492.50
                                        approve SDLP's entry into MSAs with
                                        new service providers.
  03/12/21 Gerten, Alexander            Review settlement term sheet relating to        0.80    788.00
                                        dispute with SDLP and their lenders.
  03/15/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.30    496.50
                                        expense motion.
  03/15/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.30    496.50
  03/15/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.40    662.00
  03/15/21 Zobitz, George E.            Call with SheppardMullin regarding              1.30   2,333.50
                                        hearing and case status.
  03/15/21 Zobitz, George E.            Emails with CSM team regarding MSAs             1.10   1,974.50
                                        and adequate assurance considerations.
  03/15/21 Zobitz, George E.            Call with S. Redding.                           0.50    897.50
  03/15/21 Zumbro, Paul H.              Status call with client                         0.50    897.50
  03/15/21 Zumbro, Paul H.              Follow up matters                               0.50    897.50
  03/15/21 Zumbro, Paul H.              Call with SheppardMullin                        1.30   2,333.50
  03/15/21 Zumbro, Paul H.              Call with K&E                                   1.20   2,154.00
  03/15/21 Brown, Conner J.             Respond to multiple questions from P.           1.10    731.50
                                        Zumbro on the status of the Seadrill
                                        cases and the Vantage motion for new
                                        contracts.
  03/15/21 Gerten, Alexander            Review Vantage MSA motion.                      0.50    492.50
  03/15/21 Hawkins, Salah M.            Revise motions concerning payment and           1.80   1,827.00
                                        monies owed disputes (1.2); Correspond
                                        with P. Zumbro and others regarding
                                        same (.6).
  03/16/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.30    496.50
                                        expense motion.
  03/16/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.30    496.50
  03/16/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.40    662.00
  03/16/21 Zobitz, George E.            Reviewed revised motions.                       0.80   1,436.00
  03/16/21 Zobitz, George E.            Call with White and Case (co-comm               0.50    897.50
                                        counsel for SDRL lenders) regarding
                                        case status.
  03/16/21 Zobitz, George E.            Internal call regarding strategy.               0.50    897.50


                                                        6
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 14 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/16/21 Zumbro, Paul H.              Attention to strategic considerations and       1.50   2,692.50
                                        related matters
  03/16/21 Zumbro, Paul H.              Attention to matters related to pleadings       1.30   2,333.50
  03/16/21 Zumbro, Paul H.              Attention to Diamond MSA filing (1.0); call     1.20   2,154.00
                                        with CoCom
  03/16/21 Zumbro, Paul H.              Call with CoCom.                                0.50    897.50
  03/16/21 Brown, Conner J.             Discuss with S. Hawkins and T. De               0.30    199.50
                                        Souza re updates on SDLP invoicing.
  03/16/21 Brown, Conner J.             Confer with S. Hawkins on changes for           0.60    399.00
                                        declaration in support of administrative
                                        expenses application.
  03/16/21 Brown, Conner J.             Analyze and compile relevant sections           0.90    598.50
                                        from Vantage and Diamond management
                                        agreement motions regarding transition
                                        services.
  03/16/21 Brown, Conner J.              Discuss with P. Zumbro, J. Zobitz, L.          1.00    665.00
                                        Moskowitz, S. Hawkins, A. Gerten, re
                                        strategy for motion relating to the MSAs
                                        and application for administrative
                                        expenses.
  03/16/21 Brown, Conner J.              Update Zumbro declaration and                  3.20   2,128.00
                                        application for administrative payment to
                                        match with changes made in the motion
                                        relating to the MSAs.
  03/16/21 Brown, Conner J.             Update declaration in support of                3.70   2,460.50
                                        administrative expenses application and
                                        MSA motion.
  03/16/21 Brown, Conner J.             Create, compile, and edit documents for         2.70   1,795.50
                                        exhibit list in De Souza Declaration and
                                        Zumbro Declaration.
  03/16/21 Gerten, Alexander            Prepare talking points in advance of the        1.40   1,379.00
                                        hearing on the SDLP MSA motions.
  03/16/21 Gerten, Alexander            Summarize provisions of SDLP plan in            1.10   1,083.50
                                        advance of hearing on SDLP's entry into
                                        new MSAs.
  03/16/21 Gerten, Alexander            Prepare document summarizing pros               1.30   1,280.50
                                        and cons of different strategies relating to
                                        Seadrill Limited's MSAs with SDLP.
  03/16/21 Hawkins, Salah M.            Call with client regarding motions              0.50    507.50
                                        concerning payment and monies owed
                                        disputes.
  03/16/21 Hawkins, Salah M.            Revise motions concerning payment and           9.70   9,845.50
                                        monies owed disputes.



                                                      7
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 15 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/16/21 Hawkins, Salah M.            Call with P. Zumbro and others regarding        1.10   1,116.50
                                        outstanding issues between Partners and
                                        Limited.
  03/17/21 Moskowitz, Lauren A.         Attention to strategy re administrative         0.20    331.00
                                        expense motion.
  03/17/21 Moskowitz, Lauren A.         Attention to strategy re dispute resolution.    0.10    165.50
  03/17/21 Moskowitz, Lauren A.         Attention to strategy re MSAs.                  0.20    331.00
  03/17/21 Zobitz, George E.            Internal call regarding strategy.               0.30    538.50
  03/17/21 Zobitz, George E.            Call with Sheppard regarding status.            0.50    897.50
  03/17/21 Zobitz, George E.            Reviewed talking points and motions.            1.40   2,513.00
  03/17/21 Zobitz, George E.            Call w company re strategy for hearing.         0.40    718.00
  03/17/21 Zumbro, Paul H.              Attention to revised pleadings and related      0.90   1,615.50
                                        matters.
  03/17/21 Zumbro, Paul H.              Related calls to prepare for 3/18 hearing.      0.50    897.50
  03/17/21 Zumbro, Paul H.              Attention to preparation for 3/18 hearing.      0.70   1,256.50
  03/17/21 Zumbro, Paul H.              Attention to revised Vantage motion.            0.70   1,256.50
  03/17/21 Brown, Conner J.             Confer with S. Hawkins on administrative        0.30    199.50
                                        expenses application and MSA motion.
  03/17/21 Brown, Conner J.             Draft chart and compile ebinder                 1.50    997.50
                                        summarizing the transition of services.
  03/17/21 Brown, Conner J.             Review new proposed framework                   1.10    731.50
                                        agreements and summarize important
                                        provisions for partner review.
  03/17/21 Brown, Conner J.             Make final edits to declaration in support      0.60    399.00
                                        of administrative expenses application
                                        and MSA motion.
  03/17/21 Gerten, Alexander            Legal research as to certain issues             1.40   1,379.00
                                        relating to set off rights.
  03/17/21 Gerten, Alexander            Answer question from client relating to         0.60    591.00
                                        interaction timing of settlement with SDLP
                                        and confirmation of SDLP bankruptcy
                                        plan.
  03/17/21 Hawkins, Salah M.            Revise motions concerning payment and           4.80   4,872.00
                                        monies owed disputes.
  03/17/21 Hawkins, Salah M.            Calls with client regarding the motions         1.10   1,116.50
                                        and other outstanding issues.
  03/17/21 Hawkins, Salah M.            Coordinate filing of pro hac vice               0.40    406.00
                                        applications for G. Zobitz, P. Zumbro and
                                        L. Moskowitz.




                                                      8
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 16 of 19




  Date          Timekeeper              Description                                   Hours   Amount
  03/17/21 Greenfield, Robert           Attention to exchanges re transition           0.40    142.00
                                        services chart e-binder
  03/17/21 Greenfield, Robert           Review of transition chart for e-binder.       0.60    213.00
  03/17/21 Greenfield, Robert           Attention to draft of table of contents for    1.70    603.50
                                        preliminary e-binder re transition chart,
                                        incorporate revisions to same
  03/17/21 Greenfield, Robert           Obtain filings from database and rename        2.10    745.50
                                        docket entries for use in e-binder.
  03/18/21 Zobitz, George E.            Internal call regarding hearing.               0.50    897.50
  03/18/21 Zobitz, George E.            Reviewed materials for hearing.                0.60   1,077.00
  03/18/21 Zobitz, George E.            Attended SDLP hearing re MSAs.                 0.60   1,077.00
  03/18/21 Zumbro, Paul H.              Correspondence and call with K&E               1.10   1,974.50
  03/18/21 Zumbro, Paul H.              Attention to D/S related matters               0.90   1,615.50
  03/18/21 Zumbro, Paul H.              Call with SheppardMullin                       0.50    897.50
  03/18/21 Zumbro, Paul H.              Preparation for hearing                        0.80   1,436.00
  03/18/21 Zumbro, Paul H.              Attend hearing                                 0.60   1,077.00
  03/18/21 Zumbro, Paul H.              Call with W&C                                  0.20    359.00
  03/18/21 Brown, Conner J.             Attending hearing on Vantage Motion.           0.50    332.50
  03/18/21 Brown, Conner J.             Draft email regarding recent extensions,       0.60    399.00
                                        adjournments, and supplemental filings in
                                        SDLP docket.
  03/18/21 Brown, Conner J.             Confer with S. Hawkins on recent               0.60    399.00
                                        extensions, adjournments, and
                                        supplemental filings in SDLP docket.
  03/18/21 Greenfield, Robert           Attention to creation of hyper-linked e-       1.10    390.50
                                        binder for references to transition
                                        services chart
  03/19/21 Zobitz, George E.            Emails with company regarding proposed         0.10    179.50
                                        settlement terms.
  03/19/21 Zobitz, George E.            Reviewed TLB response to proposed              0.20    359.00
                                        settlement terms.
  03/19/21 Zumbro, Paul H.              Attention to settlement term sheet             0.50    897.50
  03/19/21 Gerten, Alexander            Review revised settlement term sheet as        0.30    295.50
                                        between SDRL and SDLP.
  03/21/21 Zobitz, George E.            Reviewed settlement term sheet.                0.30    538.50
  03/21/21 Gerten, Alexander            Review revisions to term sheet between         0.30    295.50
                                        Seadrill Limited and SDLP.
  03/22/21 Zobitz, George E.            Reviewed revised proposal on settlement        0.30    538.50
                                        of claims.


                                                       9
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 17 of 19




  Date          Timekeeper              Description                                    Hours   Amount
  03/22/21 Zumbro, Paul H.              Attention to revised global settlement          0.20    359.00
                                        terms
  03/22/21 Zumbro, Paul H.              Attention to revised plan and D/S               0.10    179.50
  03/22/21 Brown, Conner J.             Draft e-mail to Seadrill team regarding         0.30    199.50
                                        amendment to Cash collateral
                                        milestones.
  03/22/21 Hawkins, Salah M.            Coordinate logistics for team and client        0.80    812.00
                                        members attending court hearing on
                                        March 23, 2021.
  03/23/21 Moskowitz, Lauren A.         Attention to disclosure statement hearing.      0.40    662.00
  03/23/21 Moskowitz, Lauren A.         Attention to status conference re litigation    0.40    662.00
                                        disputes.
  03/23/21 Zobitz, George E.            Call with CoCom and K&E.                        0.50    897.50
  03/23/21 Zobitz, George E.            Viewed revised proposal from TLB on             0.40    718.00
                                        post petition services, transition services
                                        and restructuring services.
  03/23/21 Zobitz, George E.            Internal call re prep for hearing.              1.20   2,154.00
  03/23/21 Zumbro, Paul H.              Attention to issues related to global           0.80   1,436.00
                                        settlement
  03/23/21 Zumbro, Paul H.              Attention to SDLP amended disclosure            1.40   2,513.00
                                        statement
  03/23/21 Zumbro, Paul H.              Call regarding hearing                          1.60   2,872.00
  03/23/21 Brown, Conner J.             Attend hearing on 3/23 on updates to            0.60    399.00
                                        SDLP's plan of reorganization.
  03/23/21 Brown, Conner J.             Draft email to address questions from P.        0.70    465.50
                                        Zumbro regarding operational status of
                                        Seadrill vessels.
  03/23/21 Hawkins, Salah M.            Prepare for court hearing                       0.30    304.50
  03/23/21 Hawkins, Salah M.            Attend court hearing regarding status of        0.80    812.00
                                        certain disputes, Seadrill Partners’
                                        financing motion and preliminary approval
                                        of the Partners’ disclosure statement.
  03/24/21 Zumbro, Paul H.              Attention to settlement matters                 0.30    538.50
  03/26/21 Zumbro, Paul H.              Attention to issues related to status           0.30    538.50
                                        conference
  03/26/21 Zumbro, Paul H.              Call with K&E                                   0.80   1,436.00
  03/26/21 Gerten, Alexander            Review SDLP supplemental disclosure             0.60    591.00
                                        statement documents.
  03/27/21 Zumbro, Paul H.              Attention to 9019 motion                        0.30    538.50




                                                      10
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 18 of 19




  Date          Timekeeper              Description                                   Hours     Amount
  03/27/21 Brown, Conner J.             Conduct research re 5th circuit standards      2.90     1,928.50
                                        for accepting settlements and draft email
                                        to P. Zumbro re same.
  03/27/21 Gerten, Alexander            Review and edit 9019 settlement motion         2.50     2,462.50
                                        between SDRL and SDLP.
  03/28/21 Gerten, Alexander            Review and edit 9019 settlement motion         1.50     1,477.50
                                        between SDRL and SDLP.
  03/29/21 Zobitz, George E.            Reviewed revised term sheet.                   0.40      718.00
  03/29/21 Zobitz, George E.            Reviewed 9019 conflicts motion.                0.40      718.00
  03/29/21 Zumbro, Paul H.              Attention to 9019 motion and related           2.40     4,308.00
                                        matters
  03/29/21 Gerten, Alexander            Review and revise MSA settlement               3.60     3,546.00
                                        motion in light of comments from P.
                                        Zumbro.
  03/29/21 Gerten, Alexander            Call with J. Zobitz and P. Zumbro as to        0.30      295.50
                                        settlement motion and term sheet.
  03/29/21 Gerten, Alexander            Coordinate on revisions to MSA                 0.30      295.50
                                        settlement motion with K&E.
  03/31/21 Moskowitz, Lauren A.         Attention to strategy re dispute.              0.20      331.00
  03/31/21 Moskowitz, Lauren A.         Attention to preparation for status            0.30      496.50
                                        conference.
  03/31/21 Zobitz, George E.            Reviewed revised language regarding            0.30      538.50
                                        releases.
  03/31/21 Zobitz, George E.            Internal call re status and 4/1 hearing.       0.40      718.00
  03/31/21 Zumbro, Paul H.              Attention to revised settlement proposal       0.80     1,436.00
                                        (.2); Call with K&E re same (.6).
  03/31/21 Zumbro, Paul H.              Attention to pivot matters if settlement       0.40      718.00
                                        stalls
                                            Total for Conflicts Counsel Matters 216.60        268,365.00

  CRAV - Retention and Fee Applications
  03/01/21 Zumbro, Paul H.              Attention to retention application             0.50      897.50
  03/01/21 Brown, Conner J.             Finalize edits to retention application for    0.40      266.00
                                        review by OGC team.
  03/01/21 Gerten, Alexander            Review Cravath retention application.          0.30      295.50
  03/02/21 Zumbro, Paul H.              Attention to retention application             0.40      718.00
  03/02/21 Brown, Conner J.             Coordinate with A. Gerten on updating          2.10     1,396.50
                                        retention application and process edits
                                        from partners.




                                                      11
[[DMS:5618890v5:04/15/2021-06:23 PM]]
         Case 21-30427 Document 596 Filed in TXSB on 04/15/21 Page 19 of 19




  Date          Timekeeper                  Description                                    Hours        Amount
  03/03/21 Brown, Conner J.                 Discuss with B. DePeter, A. Gerten, S.           0.60        399.00
                                            Tawil on details of Seadrill Limited
                                            retention application.
  03/03/21 Brown, Conner J.                 Finalize Retention application with              1.50        997.50
                                            additional updates from partners.
  03/03/21 Gerten, Alexander                Amend retention application in light of this     0.40        394.00
                                            call.
  03/03/21 Gerten, Alexander                Call with Cravath Office of General              0.40        394.00
                                            Counsel as to retention application.
  03/05/21 Zobitz, George E.                Call re retention.                               0.50        897.50
  03/05/21 Zumbro, Paul H.                  Attention to retention application issues        0.30        538.50
  03/05/21 Gerten, Alexander                Answer questions from K&E as to                  0.30        295.50
                                            Cravath retention application.
  03/09/21 Zobitz, George E.                Attention to tasks re fee statement prep.        0.60       1,077.00
  03/09/21 King, Harold C.                  Attention to retention matters                   0.50        415.00
  03/09/21 King, Harold C.                  Call with P. Zumbro, J. Zobitz and A.            0.70        581.00
                                            Gerten re retention matters
  03/24/21 Zumbro, Paul H.                  Attention to retention issues and related        0.30        538.50
                                            UST comments
  03/25/21 Zumbro, Paul H.                  Attention to retention matters                   0.20        359.00
  03/25/21 Gerten, Alexander                Respond to questions from UST and                0.40        394.00
                                            comments on proposed Cravath retention
                                            order.
  03/31/21 Gerten, Alexander                Review omnibus certificate of counsel for        0.10         98.50
                                            retention application.
                                           Total for Retention and Fee Applications         10.50      10,952.50

                                   Total                                                   227.10 $   279,317.50




                                                          12
[[DMS:5618890v5:04/15/2021-06:23 PM]]
